DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 10 the binding energy peak is indicated as “LixPPyFz” which examiner believes should be “LixPOyFz”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “in a large amount” in claim 9 line 3 is a relative term which renders the claim indefinite. The term “in a large amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The lithium metal battery, wherein the reductive decomposition materials include one or more selected from the group consisting of LiF, Li3N, and LixPOyFz (0.1<x<1, 2<y<3, 1<z<2) in a large amount. Is it in a large amount compared to the quantity of these materials generally used in the art or a in a large amount compared to other components in the battery? In a large amount by ratio, volume, gravimetric analysis, or something else? Both aspects of this claim limitation, “in a large amount”, compared to what and by what measure render the metes and bounds of the claim indefinite.

Claims 10-12 recites the limitation "a protective film" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim. Does applicant intend there to be an additional protective film besides the “protective film” recited in claim 7 line 5, on which claims 10-12 are dependent, or is this referring to the same "protective film”?
For the purposes of examination, the examiner is interpreting the limitation in claims 10-12 to be the “protective film” of claim 7, as it appears that this is consistent with the instant specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim WO2018117547A1 (using US20190348668A1 as the English translation) in view of Doelle, et al., US20160087311A1.

Regarding claim 1, Kim discloses an electrolyte for a lithium metal battery (embodiment of Experiment Examples 4-6 @ [0247]-[0257], and corresponding Figs.)
the electrolyte comprising a lithium salt ([0247], LiFSI), an organic solvent ([0247], 1,2-dimethoxyethane) and a reductive decomposable additive ([0247], LiFSI is also nitrogen-containing compound, and fluoroethylene carbonate is fluorine-containing compound).
Kim does not teach the reductive decomposable additive includes 1) lithium difluorobix(oxalate)phosphate (LiDFBP) and 2) lithium nitrate (LiNO3).
Regarding 1), Kim teaches that lithium difluorobis(oxalate) phosphate (LiDFBP) and fluoroethylene carbonate (FEC) may be equivalently used as the fluorine-based compound which decomposes to yield the protective layer ([0035], [0148]).
One of ordinary skill in the art before the effective filing date would find it obvious to use an equivalent fluorine compound such as LiDFBP for the reductive decomposable additive in place of FEC, as this would have been the simple substitution of known elements for another, with reasonable expectation of success (in this case, substitution of other fluorine-containing compound for each other, with reasonable expectation suggested by teaching of equivalency). See MPEP §2143 B.
Kim further teaches LiFSI and lithium nitrate (LiNO3) can also be used as the nitrogen-based compound and the lithium salt ([0139]-[0140]). However, Kim does not explicitly teach lithium nitrate in combination with another lithium salt.
Doelle teaches electrolyte compositions for lithium anodes: like Kim, the electrolyte contains a fluorine-containing compound, such as FEC, in addition to a lithium salt ([0014]), although Doelle teaches the presence of two lithium salts, which may be lithium nitrate in combination with LiFSI ([0078]). Doelle teaches that, compared to LiFSI alone, LiFSI and lithium nitrate exhibits better capacity ([0067], Fig. 1).
One of ordinary skill in the art before the effective filing date would find it obvious to use a lithium salt in combination with lithium nitrate in place of a single lithium salt, in order to increase the capacity.

Regarding claim 2, Kim further discloses wherein the reductive decomposable additive is included with a content of 1-100 wt% ([0033]) and 5-60 wt% ([0142]) for the nitrogen-based compound and wherein the reductive decomposable additive is included with a content of 0.1-30 wt% ([0036]) and 1-10 wt% ([0149]) and 5 wt% ([0247]) of a total weight of the electrolyte (plating solution) for the lithium metal battery, which fall within the claimed range wherein the reductive decomposable additive is included with a content of 0.1 to 10 wt% based on 100 wt% of a total weight of the electrolyte for the lithium metal battery, 

Regarding claim 3, Kim additionally teaches wherein a mass ratio of the lithium nitrate (LiNO3) to the lithium difluorobis(oxalate) phosphate (LiDFBP) included in the reductive decomposable additive is 5:1 to 6:1 ([0142], [0149]) based on the upper and lower bounds of the disclosed weight percentage ranges (5-60 wt% for the nitrogen-based compound, LiNO3, 1-10 wt% for the fluorine compound, LiDFBP), which fall within the claimed range wherein a mass ratio of the lithium nitrate (LiNO3) to the lithium difluorobis(oxalate) phosphate (LiDFBP) included in the reductive decomposable additive is 4 to 6:1.

Regarding claim 4, Kim explicitly teaches wherein the lithium salt is included with a concentration of 1M (1 mol/L) of the electrolyte for the lithium metal battery ([0247]) and further discloses that the weight percentage of the lithium salt can be between 5-60 wt% of the electrolyte ([0137]-[0142]). See MPEP §2144.05.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolyte of Kim wherein the lithium salt is included with a concentration of 1.5 to 3 mol per I L of the electrolyte for the lithium metal battery.
Further, Kim teaches wherein a nitrogen-based compound is as at least one of the lithium salt ([0138]) and that the nitrogen-based compound is included in an amount ranging from more specifically 5% by weight to 60% ([0142]). One of ordinary skill in the art, using the density of the organic solvent as given in Experimental Example 4, 1,2-dimethoxyethane (868 g/L) and the molecular weight of LiFSI (187.7 g/mol), assuming without loss of generality that the electrolyte total weight is 100 g, that the volume remains relatively constant, and the additives correspond to 1% and 5% of the total weight ([0149], [0142]), then the concentration of the lithium salt, LiFSI, is up to ~2.4 mol/L, which lies within the claimed range.

Regarding claim 5, Kim additionally discloses wherein the lithium salt includes one or more selected from the group consisting of LiFSI, LiTFSI, LiPF6, LiN(SO2CF3)2, LiClO4 ([0032], [0138]-[0140], [0178], [0194]).

Regarding claim 6, wherein the organic solvent includes one or more selected from the group consisting of 1,2-dimethoxyethane ([0145], [0199], [0247]).

Regarding claim 7, Kim discloses all of the limitations of claim 1 as set forth above. Kim further teaches a lithium metal battery ([0043], [0138]-[0181], [0235]-[0246], Fig. 5, lithium secondary battery 100) comprising:
a cathode (Fig. 5, cathode 70),
an anode (Fig. 5 anode 10),
the electrolyte (Fig. 5, electrolyte 80) for the lithium metal battery of claim 1,
and a protective film formed on a surface of the anode (Fig. 5, coating layer of the lithium metal anode 13),
wherein the protective film includes reductive decomposition materials of lithium nitrate (LiNO3) and lithium difluorobis(oxalate) phosphate (LiDFBP) (see rejection of claim 1 above).

Regarding claim 8, Kim teaches all of the limitations of claim 7 as set forth above. Kim further discloses wherein the protective film stabilizes an interface between a lithium metal anode and the electrolyte for the lithium metal battery ([0044]-[0045]).

Regarding claim 9, Kim teaches all of the limitations of claim 7 as set forth above. Kim additionally discloses wherein the reductive decomposition materials include one or more selected from the group consisting of LiF, Li3N ([0011], [0121]-[0124], [0178], [0189], [0227]-[0229], Figs. 12a-b,d, 13a-b,d, 14a,d).

Regarding claim 10, Kim teaches all of the limitations of claim 9 as set forth above. Kim further discloses wherein the LiF is mainly distributed on an inner side of a protective film adjacent to the lithium metal battery. One of ordinary skill in the art before the effective filing date of the claimed invention would understand this is an inherent feature of the lithium metal battery disclosed in Kim ([0011], [0121]-[0124], [0189], [0227]-[0229], Figs. 12a,d, 13a,d, 14a,d).  See MPEP § 2112(I).

Regarding claim 11, Kim teaches all of the limitations of claim 9 as set forth above. Kim additionally discloses wherein the Li3N is uniformly distributed throughout a protective film. One of ordinary skill in the art before the effective filing date of the claimed invention would understand this is an inherent feature of the lithium metal battery disclosed in Kim ([0178], Figs. 12b, 13). See MPEP § 2112(I).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim WO2018117547A1 (using US20190348668A1 as the English translation) in view of Doelle, et al., US20160087311A1, as evidenced by Zhao, et al. "Film-forming electrolyte additives for rechargeable lithium-ion batteries: progress and outlook." Journal of Materials Chemistry A 7 (2019), 8700-8722 (hereafter referred to as Zhao-2019).

	Regarding claim 12, Kim teaches all of the limitations of claim 9 as set forth above. Kim further discloses wherein the LixPOyFz (0.1<x<1, 2<y<3, 1<z<2) is distributed throughout a protective film and is mainly distributed on an inner side of the protective film adjacent to the lithium metal battery. 
Zhao-2019 is a review of the state of the art of lithium ion batteries, particularly the formation of a complicated electrode–electrolyte interface on the electrode and electrolyte additives used (abstract, sections 1-4). Zhao-2019 discloses that at that time, before the effective filing date of the claimed invention, that it was known that the additive lithium difluoro bis(oxalato)phosphate can be used to resolve poor low-temperature performance of lithium batteries (p.8712), noting that additives can be used to generate protective layers for anodes and cathodes (p.8701-8702), and that when lithium difluoro bis(oxalato)phosphate is used as an additive, the protective layers have a high content of LixPOyFz (p.8712).
One of ordinary skill in the art before the effective filing date of the claimed invention would understand wherein the LixPOyFz (0.1<x<1, 2<y<3, 1<z<2) is distributed throughout a protective film and is mainly distributed on an inner side of the protective film adjacent to the lithium metal battery is an inherent feature of the lithium metal battery disclosed in Kim ([0178], Figs. 12b, 13). See MPEP § 2112(I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lai CN110416616A (discloses a very similar lithium battery), Liao, et al. "Designing low impedance interface films simultaneously on anode and cathode for high energy batteries." Advanced energy materials 8 (2018), 1800802 (discloses LixPOyFz build up on the anode due to LiDFBOP).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED HANSEN/Examiner, Art Unit 1728                                                                                                                                                                                            
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721